Citation Nr: 0705754	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  95-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Louis A. deMier-Le Blanc, 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 Board decision.  In that 
decision, the Board determined that new and material evidence 
had been received sufficient to reopen the veteran's 
previously denied claim and the claim was remanded for 
additional development.  In February 2006, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for an acquired psychiatric disorder.  


FINDING OF FACT

The veteran's acquired psychiatric disorder is related to 
active service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for an acquired 
psychiatric disability, which he contends initially 
manifested in service.  In order to establish service 
connection, three elements must be established.  There must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. 
§ 3.303 (2006); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v Brown, 7 Vet. App. 238 
(1994).  The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See Gahman v. West, 13 
Vet. App. 148, 150 (1999).  Moreover, mere transcription of 
medical history does not transform information into competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 109 (Fed. Cir. 2004).  

Factual Background

The veteran reported occasional nervousness prior to 
induction into service in October 1960.  On examination, no 
psychiatric abnormalities were noted and his complaints of 
nervousness were not considered disabling.  The veteran did 
not report depression, excessive worry, or nervous trouble of 
any sort at induction in September 1961 and no psychiatric 
disorders were noted on examination.  

In November 1961, the veteran was admitted into the hospital 
for treatment of an acute upper respiratory infection.  
Nursing notes indicate that he was observed weeping and 
staring into space.  After his condition stabilized and he 
was adjudged fit to report to Ft. Sill, OK for training; the 
veteran developed symptoms of a disabling emotional state, 
which included staring, weeping, and almost unresponsive 
behavior.  

In December 1961, the veteran was transferred to Valley Forge 
General Hospital for a psychiatric evaluation.  He reported 
that his wife was sick in New York City and that he was 
afraid to leave her because if she developed pain, no one 
would assist her.  He also reported that his mother had been 
ill with cancer and that he thought about her constantly.  
The veteran stated that he had many worries on his mind and 
was therefore unable to function adequately in the service.  
He reported that he was not inclined to continue in the 
service because he felt nervous all the time, had difficulty 
with his breathing, and was no longer motivated.   The 
examiner diagnosed emotional instability reaction, chronic, 
moderate, manifested by feelings of inadequacy and 
inferiority, no motivation for military duty, great deal of 
dependency needs, temporary depressive episodes.  The 
examiner recommended that the veteran be separated from 
service.  In January 1962 the veteran was administratively 
separated from service in light of his emotional instability 
reaction.    

The veteran submits a June 1993 nexus opinion statement from 
a private forensic psychiatrist.  He reported that he had 
been married for a year at the time he was inducted into 
active service, and that this affected him emotionally, as he 
was not able to tolerate separation from his wife very well.  
The veteran also reported feeling very upset during basic 
training and an inability to tolerate certain exercises.  The 
psychiatrist noted that the veteran cried a number of times 
during the interview, evidencing a significantly depressed 
mood.  The veteran also had difficulty with verbal expression 
due to forgetfulness and easy distractibility.  After review 
of the veteran's medical records, the psychiatrist concluded 
the veteran's psychiatric disability was related to the 
instability reaction noted in service.  

A February 2006 VA examination diagnosed anxiety disorder, 
not otherwise specified, with some depressive features.  The 
examiner's opinion was that anxiety disorder was present 
before service, and was "aggravated by family and personal 
situations and perceptions."


Analysis

The veteran underwent review of his psychiatric health at 
induction into service and no conditions were noted.  Thus, 
no psychiatric conditions were noted at induction into 
service.  Further, his current disability is not shown by 
clear and unmistakable evidence to have existed prior to 
service.  Although the veteran has reported a history of 
nervousness throughout his lifetime; his lay statements are 
not sufficient to rebut the presumption of soundness.  The 
opinion of the 2006 VA examiner does not amount to "clear 
and unmistakable evidence" that the disorder existed prior 
to service.  Thus, the presumption of soundness at induction 
into service has not been rebutted 

The veteran testified in June 1993 and August 2002 that he 
experienced symptoms of anxiety during basic training.  
Service medical records document treatment for a psychiatric 
episode in November 1961.  Current medical evidence indicates 
the veteran is receiving treatment for an anxiety disorder 
and depression.  The veteran has submitted a June 1993 
opinion statement which relates his psychiatric disability to 
service, stating that his condition "was precipitated by his 
traumatic experience during military service."  The record 
supports such an experience, personal troubles perceived by 
the veteran as traumatic.  Resolving all doubt in favor of 
the veteran, the Board concludes that the criteria for a 
grant of service connection for an acquired psychiatric 
disability have been met.    

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated March 2002 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO provided the requisite notification regarding disability 
ratings and effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


